DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
	Claims 1 - 20 of this application conflict with claims 1 - 20 of U.S. Patent 10,643,427.  37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 – 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 – 20 of U.S. 10,643,427.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
s 1 – 20 be found allowable, claims 1  - 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Claims 1 - 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 15 of U.S. Patent No. 10,311,679.  This is a double patenting rejection.	
	Claims 1, 9, and 15 recite a threshold triggered interleaved wagering system, comprising: an interactive processing device constructed to: provide a display associated with an interactive application provided by the interactive processing device; continuously generate and communicate application telemetry data associated with the interactive application; receive, from a process controller, wagering telemetry data and application resource data; automatically configure the display based on the wagering telemetry data; and automatically incorporate the application resource data into the interactive application; a wager server constructed to: receive, from the process controller, wager request instruction data; responsive to receiving the wager request instruction data, automatically determine a wager outcome based on the wager request instruction data; and communicate the wager outcome data to the process controller; and the process controller operatively connecting the interactive processing device and the wager server, the process controller constructed to: continuously monitor for the application telemetry data; receive, from the interactive processing device, the application telemetry data; scan the application telemetry data to determine whether to adjust a wager trigger value; when the wager trigger value is adjusted, determine whether to trigger a wager request, wherein the wager request is triggered when the wager trigger value exceeds a threshold; when the wager trigger value exceeds the threshold, generate wager request instruction data; communicate the wager request instruction data to the wager server;  -83-M0100. US2 receive, from the wager server, the wager (claim 1, lines 1 – 36). 
	Claim 2 recites wherein the interactive processing device and the process controller are constructed from the same device, and wherein the process controller is operatively connected to the wager server using a communication link, (claim 2, lines 1 -2). 
	Claim 3 recites wherein the wager server and the process controller are constructed from the same device, and wherein the process controller is operatively connected to the interactive processing device using a communication link, (claim 3, lines 1 – 2). 
	Claims 4, 10, and 16, recite wherein the application telemetry data indicates an amount to increment or decrement the wager trigger value, (claim 4, lines 1 – 3). 
	Claims 5, 11, and 17, recite wherein the wager trigger value is associated with an interactive application session, (claim 5, lines 1 – 2). 
	Claims 6, 12, 18, recite wherein the wager trigger value is automatically reset after the session is terminated, (claim 6, lines 1 -2). 
	Claims 7, 13, and 19, recite wherein the wager trigger value is stored on a server operatively connected to the process controller and indexed by application session, (claim 7, lines 1 – 3). 
	Claims 8, 14, and 20, recite wherein the process controller is further constructed to: determine whether a wager amount adjustment is triggered based on the application telemetry; and when the wager amount adjustment is triggered, include wager amount adjustment instructions in the wager request instruction data, (claim 8, lines 1 – 6). 
	Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715             

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715